Rhodes, J. (dissenting).
Plaintiff’s husband was fined $3,255 for contempt by an order of the court which directed that he be committed to jail until he pay the fine or be discharged according to law.
The husband was taken into custody by the sheriff of Albany county December 15, 1934, and was discharged June 14, 1935.
We are in agreement that if sections 20 and 30 of the General Construction Law and section 72 of the Civil Rights Law apply, then the prisoner should have been detained in custody until June 15, 1935.
We are in disagreement as to whether the statutes referred to cover this case. Section 110 of the General Construction Law declares: “This chapter is applicable to every statute unless its general object, or the context of the language construed, or other provisions of law indicate that a different meaning or application was intended from that required to be given by this chapter.”
Therefore, it seems to me, the statute governs and not the common law. There is no clear indication that the Legislature was solicitous of the period of detention of prisoners to the extent of counting hours and splitting days. It probably was more concerned about establishing a definite and certain rule and apparently it intended, so far as possible, to fix the rule by the exact formula of the statute, leaving nothing to be interpolated or deleted.
By section 232 of the Correction Law (renumbered section 231 by Laws of 1935, chap. 902, § 4), for the purpose of computing commutation and compensation, the term of a prisoner convicted of a crime and sentenced to State prison begins on the date of his actual incarceration in a State prison. Furthermore, it may be that incarceration in jail for any portion of a day is to be computed as one day, because for some purposes the common law does not take into consideration fractional parts of a day. However, *137this does not solve the problem here. The statutes in this case require incarceration for six months, and state in detail the method of computing such term.
Moreover, the statutory rule imposes no hardship upon the prisoner. As he was taken into custody on December fifteenth, actually he had not served a full day until the expiration of twenty-four hours. Possibly the Legislature, mindful of such actuality, was moved thereby to make applicable here the statutory rule as to the computation by months so that the period shall include the day of the month in the last month so counted having the same numerical order in days of the month as the day from which the computation is made.
The judgment and order should be reversed on the law, with costs.
Order and judgment affirmed, with costs.